Citation Nr: 9904200	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for asthma has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 denial of the Salt Lake 
City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  In a September 1992 rating decision, service connection 
for asthma was denied on the basis that there was no evidence 
of a relationship between the veteran's asthma and active 
service.

2.  The evidence received since September 1992 does not 
include competent evidence that asthma had its onset during 
or is otherwise related to the veteran's service; thus, this 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in September 1992 denying the 
claim of entitlement to service connection for asthma is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 
(1992).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an unappealed September 1992 rating decision, service 
connection was denied for asthma on the basis that there was 
no medical evidence that related the veteran's asthma to 
active service.  The evidence of record at the time of that 
rating decision included service medical records and VA 
treatment records from 1988 to 1992.  Service medical records 
reveal that, on March 1971 entrance examination and on April 
1971 pre-training physical examination, the lungs and chest, 
including x-rays, were normal.  There were no complaints or 
treatment of asthma during service.  On the January 1972 
separation examination, the lungs and chest, including x-
rays, were normal.  It was noted that there was a 
tuberculosis skin test conversion in April 1971 and that the 
veteran was taking isoniazid (INH) for one year.  Asthma was 
not diagnosed.  In April 1972, it was noted that the veteran 
was reexamined and that there was no change in his condition 
since January 1972.

VA treatment records from 1988 to 1992 revealed that, 
starting in December 1988, the veteran was treated for 
asthma.  

The evidence that has been received since the September 1992 
rating decision includes private medical records from Kaiser 
Permanente that are dated from 1972 to 1987, a transcript of 
a February 1998 hearing, and a June 1998 VA Form 9.

Private medical records from 1972 to 1987 reveal that in 1973 
it was noted that the veteran had been taking INH since 
February 1972.  Asthma was not diagnosed.  In May 1977, it 
was noted that, for the past six months, the veteran had had 
breathlessness with wheezing and whistling breathing.  By 
August 1977, the impression was probable asthma.  In a 
document that was dated sometime in 1977, there was a 
questionable diagnosis of asthma.  In April 1985, the 
diagnosis was asthma.  In July 1987, the impression was 
chronic asthma.  On an undated document, which noted that the 
veteran was 40 years old, the impression was asthma.  This 
apparently was written in 1987.

At a February 1998 hearing held at the RO before a hearing 
officer, the veteran testified that he had difficulties in 
breathing during service and that he was first treated for 
asthma around 1980 at Kaiser Permanente.  February 1998 
Hearing Transcript (T.) 1-2.  The veteran also said that he 
had an asthma attack when he was working as a civilian 
employee at the Naval Air Station in Alameda, California and 
that he was treated at the base hospital at that time.  Id. 
at 5.

In his June 1998 VA Form 9, the veteran stated that he 
suffered from asthma many times during service.

Analysis

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110. 

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 20.1103 (1992).     New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his asthma is related to active 
service.

The United States Court of Veterans Appeals (Court) has held 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The private medical records submitted in support of reopening 
the claim of service connection for asthma are new but not 
material.  These treatment records reveal that asthma was 
first diagnosed in 1977, over four years after active 
service.  These records do not contain a medical opinion or 
other competent evidence that relates the veteran's asthma to 
his active service.  

Furthermore, the veteran's testimony is also new, but not 
material.  As a lay person, the veteran is not qualified to 
express a competent opinion as to whether his asthma is 
related to active service.  See Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu, 2 Vet. App. at 494-95.   The Board also 
has reviewed the veteran's statement in his June 1998 VA Form 
9 that he had asthma in service.  That assertion is not 
competent or probative evidence and, thus, not material.  See 
Moray, 5 Vet. App. at 214; Espiritu, 2 Vet. App. at 494-95.  
The veteran is competent to report any symptoms, during 
service but he can not proffer a competent diagnosis of 
asthma.

In summary, there is no competent evidence, added to the 
record since the September 1992 rating decision, showing that 
the veteran's asthma is related to active service.  
Therefore, the veteran's claim of entitlement to service 
connection for asthma is not reopened.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), the Court found a 
duty to further assist in the development of the evidence 
when the veteran has reported the existence of evidence which 
could serve to render a claim well-grounded.  By analogy, 
such duty would appear to be triggered where a veteran has 
identified evidence that could serve to reopen a claim.  The 
facts and circumstances of this case are such that no further 
action is warranted.  Specifically, in May 1992 and in March 
1998, the RO attempted to retrieve any records from the VA 
Medical Center in San Francisco, California.  Also, the RO in 
April 1998 attempted to retrieve any medical records from the 
Alameda Naval Air Station.  None of these attempts was 
successful.  Thus, the Board finds that the VA has satisfied 
its duty under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).
 
Moreover, with regard to the veteran's argument that he 
should be afforded a VA examination for his asthma, there is 
no duty to assist the claimant under 38 U.S.C.A. § 5107 in 
developing the facts underlying his or her claim in the 
absence of a reopened claim.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); see also Savage v. Gober, 10 Vet. App. 
488, 498 (1997).


ORDER

New and material evidence to reopen the claim for service 
connection for asthma has not been received and the 
application to reopen the claim is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals






 Department of Veterans Affairs

